 Case 1:18-cv-01434-LMB-JFA Document 1 Filed 11/20/18 Page 1 of 5 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

PROGRESSIVE NORTHERN INSURANCE
COMPANY,

       Plaintiff,

v.                                                          Case No. 1:18-cv-01434

MTA TRANSPORT INC.,

       Serve:       Registered Agent: Shafqat Mehmood
                    8174 Snowfall Drive
                    Manassas, Virginia 20112

and

ANEES AHMAD,

       Serve:       Anees Ahmad
                    2883 Gloucester Court
                    Woodbridge, Virginia 22191

       Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Progressive Northern Insurance Company (“Progressive”) by counsel, states as

follows as its Complaint for Declaratory Judgment against Defendant MTA Transport, Inc.

                                             Parties

       1.       Progressive is a corporation organized and existing under the laws of the State of

Wisconsin, with its principal place of business located in the State of Ohio. As such, Progressive

is a citizen of Wisconsin and Ohio.

       2.       MTA Transport, Inc. (“MTA”) is a corporation organized and existing under the

laws of the Commonwealth of Virginia, with its principal place of business located in the

Commonwealth of Virginia. As such, MTA is a citizen of Virginia.
 Case 1:18-cv-01434-LMB-JFA Document 1 Filed 11/20/18 Page 2 of 5 PageID# 2



        3.      Anees Ahmad is natural person currently residing in the Commonwealth of

Virginia.

                                     Jurisdiction and Venue

        4.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 and § 2202.

        5.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 as there is

complete diversity of citizenship between Plaintiff Progressive and Defendants MTA and

Mr. Ahmad and the amount in controversy exceeds, exclusive of interest and costs, the sum of

seventy-five thousand dollars ($75,000.00).

        6.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

                                               Facts

The Accident

        7.      On February 8, 2018, Arshad Mahmood, an employee of MTA, was operating a

2015 Kenworth T68 truck owned by MTA in Sayer, Oklahoma, when he lost control of the vehicle,

causing it to run off the road and strike a power pole (the “Accident”).

        8.      Mr. Mahmood died at the scene of the Accident.

        9.      Anees Ahmad, also an employee of MTA, was sleeping in the sleeper berth of the

truck, and during the Accident, he was thrown through the windshield of the truck, sustaining

serious injuries.

        10.     At the time of the Accident, Mr. Mahmood and Mr. Ahmad were co-driving a load

of milk from Winchester, Virginia to Sacramento, California.

        11.     At all relevant times, Mr. Mahmood was operating the 2015 Kenworth T68 as an

agent and/or employee of MTA within the course and scope of his agency and/or employment with

MTA.




                                                  2
 Case 1:18-cv-01434-LMB-JFA Document 1 Filed 11/20/18 Page 3 of 5 PageID# 3



       12.      At all relevant times, Mr. Ahmad was acting within this course and scope of his

agency and/or employment with MTA.

       13.      At all relevant times, MTA had more than two employees.

The Policy

       14.      Progressive issued Commercial Auto Insurance Policy number 06087547-0

effective April 17, 2017 to April 17, 2018 to MTA Transport, Inc. (as the named insured) (the

“Policy”). A true and accurate copy of the Policy is attached as Exhibit A.

       15.      Relevant to this action, the Policy contains the following insuring agreement

applicable to Liability Coverage:

       BUSINESS AUTO COVERAGE FORM

                                              * * *

       We will pay all sums an “insured” legally must pay as damages because of “bodily
       injury” or “property damage” to which this insurance applies, caused by an
       “accident” and resulting from the ownership, maintenance or use of a covered
       “auto”.

       We have the right and duty to defend any “suit” for such damages, even if the “suit”
       is groundless, false or fraudulent. However, we have no duty to defend “suits” for
       “bodily injury” or “property damage” to which this insurance does not apply. We
       may investigate and settle any claim or “suit” as we consider appropriate. Our duty
       to defend ends when the Liability Coverage Limit

       16.      The Policy includes the following Exclusions:

       B. EXCLUSIONS

             This insurance does not apply to any of the following:

                                              * * *

             3. Workers’ Compensation

                Any obligation for which the insured or the insured’s insurer may be held
                liable under any workers’ compensation, disability benefits or
                unemployment compensation law or any similar law.



                                                 3
 Case 1:18-cv-01434-LMB-JFA Document 1 Filed 11/20/18 Page 4 of 5 PageID# 4



             4. Employee Indemnification

                “Bodily injury” to”:

                a. An “employee” of the “insured” arising out of and in the course of
                   employment by the “insured”; or

                b. The spouse, child, parent, brother or sister of that “employee” as a
                   consequence of Paragraph a. above.

                This exclusion applies:

                (1) Whether the “insured” may be liable as an employer or in any other
                    capacity; and

                (2) To any obligation to share damages with or repay someone else who
                    must pay damages because of the injury.

                But this exclusion does not apply to “bodily injury” to “employees” not
                entitled to workers’ compensation benefits or to liability assumed by the
                “insured” under an “insured contract”.

       17.      The Policy includes an MCS-90 Endorsement, which includes the following

limitation on coverage:

                In consideration of the premium stated in the policy to which this
                endorsement is attached, the insurer (the company) agrees to pay, within the
                limits of liability described herein, any final judgment recovered against the
                insured for public liability resulting from negligence in the operation,
                maintenance or use of motor vehicles subject to the financial responsibility
                requirements of Sections 29 and 30 of the Motor Carrier Act of 1980
                regardless of whether or not each motor vehicle is specifically described in
                the policy and whether or not such negligence occurs on any route or in any
                territory authorized to be served by the insured or elsewhere. Such
                insurance as is afforded, for public liability, does not apply to injury to or
                death of the insured’s employees while engaged in the course of their
                employment, or property transported by the insured, designated as cargo.


                                Count I – Declaratory Judgment

       18.      Progressive realleges and reincorporates herein by reference the allegations set

forth above in Paragraphs 1 through 17.




                                                  4
 Case 1:18-cv-01434-LMB-JFA Document 1 Filed 11/20/18 Page 5 of 5 PageID# 5



       19.     An actual controversy exists between Progressive and MTA and Mr. Ahmad

concerning whether MTA and Mr. Ahmad are entitled to coverage with respect to the Accident

under the Policy. There is no adequate remedy, other than that requested herein, by which this

controversy may be resolved.

       20.     Progressive seeks a declaration pursuant to 28 U.S.C. § 2201 and 2202 that MTA

and Mr. Ahmad are not entitled to coverage with respect to the Accident under the Policy.

       21.     Progressive is entitled to this declaratory judgment because of the Workers

Compensation and Employee Indemnification exclusions detailed above.

       22.     No other provision of the Policy or endorsement attached to the Policy affords or

extends coverage to MTA’s or Mr. Ahmad’s claims arising from the Accident.

       WHEREFORE, Progressive respectfully requests that this Court declare that the Policy

does not provide coverage to MTA or Mr. Ahmad with respect to the Accident and award such

other and further relief as the Court deems just and appropriate.


                                              PROGRESSIVE           NORTHERN     INSURANCE
                                              COMPANY

                                              By:      /s/ Eileen R. Geller
                                                     Counsel

John B. Mumford, Jr. (VSB No. 38764)
Eileen R. Geller (VSB No. 76764)
HANCOCK, DANIEL & JOHNSON, P.C.
4701 Cox Road, Suite 400
Glen Allen, Virginia 23060
jmumford@hancockdaniel.com
egeller@hancockdaniel.com
Telephone: (804) 967-9604
Fax: (804) 967-9888
Counsel for Progressive Northern Insurance Company




                                                 5
